UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1781



THOMAS W. HILL,

                                              Plaintiff - Appellant,

          versus


JEFFREY P. HUNT; ATHENA BROOKS; C. RANDY POOL;
ZORO J. GUICE, JR.; J. MARLENE HYATT; BOYD B.
MASSAGEE; SHARON B. ALEXANDER; STATE OF NORTH
CAROLINA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-01-64-1-T)


Submitted:   October 19, 2001             Decided:   October 31, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas W. Hill, Appellant Pro Se. Mark John Pletzke, Roy Cooper,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; W. Scott Jones, LONG, PARKER, WARREN & JONES, P.A., Ashe-
ville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas W. Hill appeals the district court’s order denying

relief on his complaint raising claims under 42 U.S.C.A. §§ 1983,

1985 (West 1994 & Supp. 2001), and seeking injunctive, declaratory,

and monetary relief, including the removal of a criminal case from

state court.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. Hill v. Hunt, No. CA-01-64-1-

T (W.D.N.C. filed May 15, 2001; entered May 16, 2001).     We deny

Hill’s motion for oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2